In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00206-CV
                              __________________

                      CAROLDENE CAHILL, Appellant

                                         V.

                           MARK CAHILL, Appellee

__________________________________________________________________

             On Appeal from the County Court at Law No. 2
                     Montgomery County, Texas
                   Trial Cause No. 18-11-14523-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant Caroldene Cahill appeals from a judgment awarding damages and

attorney’s fees to Appellee Mark Cahill and Intervenor Kenna Seiler for breach of

fiduciary duties as Executrix of a Will. We affirm.




                                         1
                                    Background

      Aletha Wolf passed away on June 7, 2012. Aletha1 was married to Allen Wolf,

and she had two children: a daughter, Caroldene Cahill, and a son, Mark Cahill. Her

Will stated that Caroldene should be appointed as Independent Executrix, and the

court appointed her as executrix on June 12, 2012. The Will named the following

beneficiaries and the share of the Estate they should receive: Caroldene 50%; Mark

25%; Alfred (Caroldene’s son) 15%; Stephen (Mark’s son) 5%; and Blain

(Caroldene’s grandson) 5%. The Will did not provide for a bequest to Allen2 and

stated that Aletha’s estate “consists of my undivided interest in the community

property of my husband and myself, as well as my separate property.” Caroldene

prepared an Inventory in March 2013, which valued the Estate at $1,128,883, and

the court approved the Inventory.

      In June 2015, Mark filed a motion to remove Caroldene as executrix, alleging

that she had failed to distribute the Estate, she failed to respond to inquiries about

the Estate, she admitted to making unauthorized payments of Estate funds, and she

entered into a mediated settlement with Allen to convey real property in the Estate

to Allen without requesting court approval or applying for an order of sale. In

September 2016, the court appointed Aurelia Weems, C.P.A. to audit the Estate and


      1
       We refer to the family members by first names.
      2
       At trial, Caroldene testified that, at the time of Aletha’s death, Aletha and
Allen were in the process of divorcing.
                                          2
produce a list of Estate assets. In May 2017, the court entered an order removing

Caroldene as executrix and taxing all costs in the removal against her.

      In October 2017, the court appointed Mark as Dependent Administrator of the

Estate. Mark filed an Inventory that reported that the Estate was valued at

$250,025.13 as of December 2017. In June 2018, Mark filed a Verified Petition to

File Claims to Recover Estate Monies, alleging that Caroldene had overdistributed

Estate assets to herself and her son Alfred. According to Mark, Weems estimated

the value of the Estate at about $1,838,635.46. Mark also alleged that Weems’s

report reflected that $863,528 had been distributed from the Estate to Caroldene, her

son Alfred, and her grandson Blain, and that no distributions of the Estate had been

made to Mark or his son Stephen.

      In November 2018, Mark filed an Original Petition against Caroldene and

Alfred, stating claims for breach of fiduciary duty, money had and received,

conversion, conspiracy, and civil theft. Mark also requested attorney’s fees.

Caroldene filed an Original Answer, asserting a general denial and affirmative

defenses of laches and limitations. In a supplemental answer, Caroldene also

asserted the affirmative defense of justification and that some actions she took were

on the advice of counsel. Alfred filed an Original Answer, asserting a general denial

and affirmative defense of limitations. The district court later transferred the case to

County Court at Law No. 2.

                                           3
      In January 2020, Kenna Seiler filed a Motion for Substitution of Party and

Attorney as Successor Dependent Administratrix of the Estate of Aletha Wolf. In it

Seiler stated in October 2019, she was appointed as the Successor Dependent

Administratrix, that she was “the correct party to this lawsuit[,]” and that Mark

remained a plaintiff in his individual capacity. The court granted the motion.

      In March and May 2020, Mark filed a First Amended Original Petition and

two amended petitions, alleging that $275,903 of Estate assets were unaccounted

for; stating claims for breach of fiduciary duty, conspiracy; and for declaratory relief,

seeking a determination of the amount of the Estate that was payable to him. He also

alleged that Caroldene embezzled $13,130 from the Estate; she distributed $863,528

to herself, Alfred, and Blain; and no distributions had been made to Mark or Stephen.

Mark’s First Amended Original Petition also alleged that the claims asserted in the

Original Petition were owned by Kenna Seiler as Dependent Administrator, that he

joined in those claims, and that Seiler had filed an intervention asserting those

claims.

      In March 2020, Seiler filed a petition in intervention against Caroldene and

Alfred, stating claims for breach of fiduciary duty, conversion, civil theft, and

conspiracy, and included a request for attorney’s fees. An inventory attached to the

petition listed the total value of the Estate as $250,208.33 and the value of claims

against Caroldene owed to the Estate as $1,202,561. Seiler filed a First Amended

                                           4
Petition in Intervention in June 2020, adding a claim for declaratory judgment “that

Caroldene and Alfred violated the in terrorem clause contained in the Will by failing

to distribute estate assets in accordance with the Will’s terms, and as a result

Caroldene and Alfred have forfeited their interests” in the Estate. 3 Caroldene filed

an Original Answer to Petition in Intervention, asserting a general denial and the

affirmative defenses of laches, limitations, justification, and that she acted on the

advice of counsel. Alfred also filed an Original Answer to Petition in Intervention,

asserting a general denial and asserting the affirmative defense of limitations.

                                  Evidence at Trial

      The claims were tried to the bench in July 2020.

Testimony of Caroldene Cahill

      Caroldene agreed that in her March 2013 inventory, she listed the total value

of the Estate as $1,128,883. Caroldene also agreed that, before being removed as

executrix, she made distributions from the Estate to herself, to her son Alfred, and

to her grandsons Blain and Stephen, including $65,000 to Alfred and $25,000 to


      3
         At the same time, Seiler filed a Motion for Partial Summary Judgment,
arguing that the Intervenor was entitled to a declaration that Caroldene had violated
the Will’s in terrorem clause. The motion alleged that shortly after Mark filed the
Motion for Removal of Independent Executrix, Caroldene transferred
$546,733.86—the entire amount of the Estate account—to herself, her son Alfred,
and her grandson Blain. According to the motion, in her deposition Caroldene
confirmed the transfers of $360,733.36 to herself, $65,000 to her son, and $25,000
to her grandson, but she denied knowing who received the remaining $161,000. The
court denied the motion.
                                          5
Blain. She testified that she bought a Mustang with Estate money that was intended

as an investment and that “when it was all settled,” the Mustang would be part of

Alfred’s distribution. She agreed that she made no distributions to Mark other than

$10,000 for attorney’s fees for a dispute with Aletha’s husband Allen, but she

testified that she set up a savings account to take care of any payment to him. She

also agreed that she had written herself checks for $50,000, $161,000, and $360,000,

but she testified that $25,000 of the $360,000 was transferred to Stephen’s bank

account.

      Caroldene testified the mediated settlement agreement with Allen valued the

marital estate at $1,851,721.73, and that she received $424,000 that went into the

Estate even though she had said the Estate should have received $600,000.

Caroldene also testified that some of her mother’s accounts were payable-on-death

(“POD”) to her and did not belong to the Estate and that her original inventory of

the Estate was “flawed.”

      According to Caroldene, her brother Mark filed a motion to remove her as

executor because she “took too long[]” and because “he didn’t get any distribution.”

Caroldene testified that her attorney sent Mark copies of everything and “everything

was made available to him at the auditors.” She stated that “[a]ll the files were at the

auditors. He never even showed up.” She also testified that she did not disagree with

the findings by the court-appointed auditor Aurelia Weems. She agreed that, while

                                           6
executrix, she paid herself some money and bought a home in Washington state and

she did not distribute funds to the other beneficiaries because “Mark would not settle.

He wanted more than he was entitled to.” When asked how much of the Estate’s

assets she spent between September 2014 and May 2017, she responded “I’m not

sure.” Caroldene testified that when she was removed as executor and the accounts

were taken over, the estate account had $250,000 in it. She also agreed that after she

was removed as executrix, the Estate received $250,000 of the total of about

$521,730 she transferred to herself.

      Caroldene testified that, when Mark was appointed executor of the Estate, she

did not deliver the Mustang to him because it was not “titled for the road.” She also

agreed that she listed the $30,000 for purchase of the Mustang as a cash disbursement

to Alfred in her September 2014 inventory because “that was going to be for him,

that would have [] gone towards his total.” She agreed she transferred $360,730.11

in March 2016 and $161,000 in March 2018 from the Estate account to her personal

savings account. She testified that when she took these amounts, she knew she was

not finished with administering the Estate and paying beneficiaries, and she did not

“[do] the math to reconcile” how much the Estate should distribute to her because

she did not have all the expenses or a “final number to do any calculations.”

According to Caroldene, she gave information about the transfers to her attorney,

and she understood that Mark “had the information” about those transfers. She also

                                          7
testified that on the advice of her attorney, she was not to give Mark anything “until

we were done.” She agreed she should have left $250,000 in the Estate account.

      Caroldene agreed that bank records reflected a charge of $8,179.27 in July

2012 to the Estate account for her travel and $30,000 in February 2013 for purchase

of the Mustang. She could not recall what expenses she may have paid for that total

of about $15,400. She agreed that she issued a $50,000 check to herself in July 2014

for expenses so she could relocate to Washington state and that it was part of the

distribution from the Estate to herself, and she “had no reason” to issue checks to

other beneficiaries at the same time. She also agreed there was a $10,000 payment

to herself in December 2014 that was a POD account for her benefit and for her

travel expense. Caroldene told the court that she had not given anyone proof of the

POD accounts, but she stated she had copies of checks and statements.

      Caroldene testified that she relied on the advice of counsel while she served

as executor of the Estate. Caroldene also testified that the Estate paid several

expenses totaling about $78,500, including: her mother’s medical, utility, credit

card, funeral, and tax expenses; filing fees for the estate; legal fees and mediation

expenses; and travel expenses for herself, her son, and her grandson for her mother’s

burial.




                                          8
Testimony of Mark Cahill

      Mark testified that Caroldene did not keep him updated about the Estate, she

did not send him spreadsheets or bank statements, and she did not pay any attorney’s

fees on his behalf from the Estate. He learned in August 2016 that Caroldene had

made distributions to all the other beneficiaries, but she had made no distributions

to him. According to Mark, he had no conversations with Caroldene about Allen’s

share of the estate or the settlement with Allen, and she did not tell him that Allen

had taken too much money. Mark believed that the settlement agreement with Allen

relied on inaccurate valuations.

      Mark testified he had not received any distribution at the time of trial, but

Caroldene had sent him some bonds on which he was the named beneficiary. Mark

agreed that the 2014 inventory filed by Caroldene reflected a $30,000 disbursement

to Alfred, but the inventory did not say that it was for the purchase of a Mustang.

      Mark agreed that the inventory filed after he became Dependent

Administrator reflected that there was $250,025.13 in the Estate. Mark also agreed

within a week of his filing a motion to remove Caroldene as executor, Caroldene

transferred money from the Estate account. A bank statement in evidence reflected

that $646,733.36 was transferred from the Estate account to other accounts in March

2016 and the account had an ending balance of $0.00. According to Mark, after

Caroldene was removed as Executrix, she did not offer to return the Mustang to him

                                          9
or tell him where the Mustang was located. Mark did not believe it was fair that

Caroldene made distributions to herself and others but not to him. Mark testified that

at one point he added up what he considered the Estate’s legitimate expenses, and

they totaled $63,000, which did not include fees of $12,500 for the Estate’s attorney

or $3,000 for Aurelia Weems. Mark agreed that after he was appointed Dependent

Administrator, he first deposited some of the $250,000 from the Estate into a

personal account but later turned it back over to the Estate.

      Many exhibits were admitted into evidence including: Aletha’s Will; the

Mediated Settlement Agreement with Allen; certain accountings prepared by

Weems; and several bank account statements.

              Trial Court’s Findings of Fact and Conclusions of Law

      The trial court entered a Final Judgment ordering that Intervenor—Kenna

Seiler as Successor Dependent Administrator of the Estate of Aletha Cahill-Wolf—

and Mark have judgment for actual damages of $74,554.50 against Caroldene and

that the Intervenor have judgment for $223,663.51 against Caroldene. The trial court

found that Mark’s share of the Estate was at least $243,613.66. The trial court

ordered that Caroldene pay Mark $47,572.66 in attorney’s fees.




                                          10
      Caroldene filed a Request for Findings of Fact and Conclusions of Law.4 The

trial court entered Findings of Fact and Conclusions of Law. We summarize the

court’s Findings of Fact below:

   • Caroldene repeatedly contradicted herself and her testimony was not
     trustworthy.
   • Weems’s calculations were the best evidence of the value of the Estate
     provided at trial.
   • After Caroldene filed an inventory in March 2013, certain items totaling
     about $3,900 “disappeared from the Inventory without explanation[,]”
     including a country club membership, computers, firearms, and air
     miles.
   • After Caroldene filed an Annual Account in September 2014, two bank
     accounts totaling about $81,281 “disappeared from the Annual
     Account.”
   • As a result of the Mediated Settlement Agreement with Allen, the
     Estate was devalued by about $178,742 as compared with the original
     Inventory.5
   • As a result of the settlement agreement with Allen, Caroldene appears
     to have benefitted personally and the Estate was damaged.
   • Caroldene took a distribution for herself in August 2014. She made a
     distribution to her son in February 2013. Mark has never received a
     distribution. The remaining beneficiaries received distributions in
     March 2016.



      4
         Caroldene requested findings of fact that she siphoned estate funds for her
personal use, that she failed to make distributions in accordance with the Will, that
she failed “to properly manage [Aletha]’s estate[,]” findings as to how she
committed these offenses, how Mark’s share of the Estate was $243,613.66, and that
the Intervenor suffered damages of $74.554.50. She also requested conclusions of
law regarding her breach of fiduciary duty, her liability for conversion, her liability
for civil theft, that Caroldene and Alfred conspired to deprive the other beneficiaries
of their share of the Estate, and that Mark and the Intervenor were entitled to
declaratory judgment and attorney’s fees.
       5
         This included $141,246 in cash, $22,500 in home equity, and $14,966 in
home contents.
                                           11
   • Caroldene included in the Inventory accounts she claimed were
     payable-on-death to her, but she failed to produce evidence of any
     payable-on-death account other than “her questionable testimony[.]”
   • Caroldene claimed she reimbursed herself for $10,000 of her “bond
     money” that she deposited into the Estate bank account, but her
     explanation was “not logical[]” because at the time, the Estate bank
     account had more than $100,000 on deposit.
   • Caroldene used $8,179.27 of Estate funds to pay for herself, her son,
     and another person to travel to Aletha’s funeral.
   • The Estate had expenses totaling $68,877.19 between August 2012 and
     November 2015. The court excluded a total of $103,426.27 in claimed
     expenses, including expenses that were unexplained, payments to
     Caroldene without explanation, a $10,000 payment to Caroldene that
     lacked evidence that it was a proper disbursement, disbursements of
     $50,000 and $30,000, and $8,179.27 in travel expenses to attend
     Aletha’s funeral.
   • The court was given three beginning balances for the Estate. The
     Inventory indicated $1,128,883.00. The Mediated Settlement
     Agreement indicated $925,850.86. And Weems stated the beginning
     value of the Estate was $919,952.70. Caroldene testified that she agreed
     with Weems’s analysis. The trial court used Weems’s value of the
     Estate in calculating damages because Mark asked for the minimum
     calculation and because the court regarded Weems’s calculation as the
     “best evidence provided at trial[.]”
   • The court calculated the Estate residuary as of April 2016 as
     $691.736.61.6 The trial court stated that “[t]his represents the amounts
     that were present and accounted for by the Executor.”
   • Subtracting Estate expenses from Weems’s value of the Estate, the
     court calculated the residuary Estate to be $243,613.66, using the value
     of the Estate that Weems calculated.
   • The court determined that the damages to the Estate were $298,218.00,7
     and Mark’s 25% share was $74,554.50.


      6
         The Estate bank balance of $187,730.11 + the $424,003.23 settlement from
Allen Wolf + $3.25 in interest earned + replacement of the $50,000 and $30,000 in
distributions = $691,736.61.
       7
         The ending Estate account balance per Weems was $989,954.62 - the
calculated Estate residuary of $691.736.6 = $298,218.01.
                                        12
   The trial court concluded that Caroldene was an Executor and a beneficiary of

the Estate, and the trial court made the following conclusions:

      1.   Executor is a fiduciary of the Estate and the beneficiaries of the
           Estate.
      2.   Executor breached her fiduciary duties by:
            a. Failing to properly and fully account for the disposition of all
                 funds she administered for the Estate.
            b. Entering into a Settlement Agreement which gave up Estate
                 claims and cured her own.
            c. Distributing funds to herself and her son years before
                 distributing funds to any other beneficiary.
            d. Refusing to distribute funds to Mark Cahill.
            e. Removing Estate funds from the Estate account held at
                 Chase Bank and placing them in a personal account of her
                 own.
            f. Using Estate funds for travel for herself and others.
            g. Removing $10,615.00 cash from the Estate for herself.
            h. Mismanaging and misapplication of Estate funds.
      3.   Executor’s actions proximately caused injury to Mark Cahill and
           the Estate and resulted in a benefit to Executor.
      4.   An approved Inventory creates a prima facie case that the property
           listed in the Inventory is property of the Estate.
      5.   Under Executor’s management funds at a minimum in the amount
           of $298,218.01 have disappeared from the Estate, damaging the
           Estate and its beneficiaries including Mark Cahill.
      6.   Any further expenses the Estate has incurred after March 2016
           date are due to the actions of the Executor in not distributing the
           Estate as required by the Will in lieu of secreting Estate funds in
           her personal account.
      7.   Plaintiff put on the testimony of Steven C. Earl and offered exhibit
           21 which was admitted into evidence which supported Plaintiffs’
           attorneys’ fees claim. Mr. Earl’s testimony, in conjunction with the
           exhibit addressed each of the factors set forth in Tex. Disc. R.
           Prof’l Conduct 1.04(b) and Arthur Anderson & Co. v. Perry Equip.
           Corp., 945 S.W.2d 812 (Tex. 1997).
            a. The hourly rates are reasonable and customary in and around
                 Montgomery County, Texas.

                                         13
            b.   The fees billed were reasonable and necessary given the
                 unique features of this case.
      8.   In order for Plaintiff to have complete relief, he needed to seek
           declaratory relief. As reflected by the differing damage models,
           the Breach of Fiduciary Duty claim, while certainly related to the
           Declaratory Judgment claim, was not duplicative of it.
      9.   The Court finds the matters litigated herein are all intertwined, so
           as not to require segregation of fees. The Court finds that the
           reasonable, necessary, equitable and just attorney’s fees for pursuit
           of Plaintiff’s declaratory claims are $47,572.66 through this trial.

                                        Issues

      In Appellant’s first issue on appeal, she argues that the trial court did not have

subject matter jurisdiction over Mark’s cause of action under the Uniform

Declaratory Judgment Act when he failed to join necessary parties. In her second

issue, Appellant argues that the trial court erred in holding that Caroldene breached

her fiduciary duties because the terms of the Will control, the Will allowed

Caroldene to take the actions that form the basis of the trial court’s conclusion that

she breached her fiduciary duties, and the evidence is legally and factually

insufficient to support the trial court’s holding. In her third issue, Appellant argues

that the trial court erred in granting attorneys’ fees when the Declaratory Judgment

Action was duplicative. In her fourth issue, Appellant contends that the statute of

limitations bars Intervenor’s suit in its entirety and partially bars Mark’s suit as a

matter of law. Appellant argues in her fifth issue that section 16.004, which provides

for a four-year statute of limitations for a claim of breach of fiduciary duty, should



                                          14
be interpreted as jurisdictional. And, in her sixth issue, she argues that the entire

lawsuit is precluded by the doctrine of laches.

                                 Standard of Review

      The parties elected to try the case to the bench. Therefore, the trial court, as

factfinder, was the sole judge of the credibility of the witnesses and weight of the

evidence, and it was responsible for resolving conflicts in the evidence and drawing

reasonable inferences from basic facts to ultimate facts. See City of Keller v. Wilson,

168 S.W.3d 802, 819-21 (Tex. 2005); Sw. Bell Tel. Co. v. Garza, 164 S.W.3d 607,

625 (Tex. 2004). The question on appeal is whether that evidence shows the trial

court’s verdict was reasonable. City of Keller, 168 S.W.3d. at 820.

      When a trial court makes specific findings of fact and conclusions of law

following a bench trial and a reporter’s record is before the appellate court, the

findings will be sustained if there is evidence to support them, and the appellate court

will review the legal conclusions drawn from the facts found to determine their

correctness. Trelltex, Inc. v. Intecx, L.L.C., 494 S.W.3d 781, 789 (Tex. App.—

Houston [14th Dist.] 2016, no pet.). Findings of fact have the same force and dignity

as a jury’s verdict and are reviewable under the same standards of legal and factual

sufficiency. Foley v. Capital One Bank, N.A., 383 S.W.3d 644, 646 (Tex. App.—

Houston [14th Dist.] 2012, no pet.). “If the appellant does not challenge the trial

court’s findings of fact, when filed, these facts are binding upon both the party and

                                          15
the appellate court.” IKB Indus. v. Pro-Line Corp., 938 S.W.2d 440, 445 (Tex. 1997)

(citing Wade v. Anderson, 602 S.W.2d 347, 349 (Tex. App.—Beaumont 1980, writ

ref’d n.r.e.)).

       In a legal sufficiency challenge, we credit evidence that favors the finding, if

a reasonable factfinder could, and we disregard evidence contrary to the challenged

finding unless a reasonable factfinder could not disregard it. See City of Keller, 168

S.W.3d at 827. When a party challenges the legal sufficiency of the evidence on an

issue for which it did not have the burden of proof, the appellant must demonstrate

there is no evidence to support the adverse finding. Croucher v. Croucher, 660

S.W.2d 55, 58 (Tex. 1983). In reviewing a no-evidence challenge, we view the

evidence in the light most favorable to the verdict. Weirich v. Weirich, 833 S.W.2d

942, 945 (Tex. 1992). We cannot sustain a legal insufficiency, or no evidence point,

unless the record shows:

       (1) …a complete absence of evidence of a vital fact; (2) the court is
       barred by rules of law or of evidence from giving weight to the only
       evidence offered to prove a vital fact; (3) the evidence offered to prove
       a vital fact is no more than a mere scintilla; or (4) the evidence
       establishes conclusively the opposite of the vital fact.

Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998) (citations

omitted).

       In a factual-sufficiency review, we examine all the evidence, and we will set

aside the judgment only if it is so contrary to the overwhelming weight of the

                                          16
evidence as to be clearly wrong and unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex.

1986) (per curiam). Unlike a legal-sufficiency review, a factual-sufficiency review

requires us to review the evidence in a neutral light. See id.

                                  Preservation of Error

       A party asserting an affirmative defense in a bench trial must request findings

in support of that defense to avoid waiver on appeal. Sears, Roebuck & Co. v.

Nichols, 819 S.W.2d 900, 907 (Tex. App.–Houston [14th Dist.] 1991, writ denied).

When the trial court makes findings that do not establish any element of a defense,

the party relying upon that defense must file a request for additional findings to avoid

waiver of that defense on appeal. Id.; see also Trelltex, Inc., 494 S.W.3d at 785; Intec

Sys., Inc. v. Lowrey, 230 S.W.3d 913, 919 (Tex. App.—Dallas 2007, no pet.).

       Appellant did not request a finding of fact or conclusion of law on the

affirmative defenses of statute of limitations, estoppel, justification, or laches. After

the trial court issued its findings of fact and conclusions of law, Appellant did not

file a request for additional findings of fact and conclusions of law. We conclude,

therefore, that Appellant has waived any error related to her affirmative defenses of

limitations, estoppel, justification, and laches. See Cooper v. Cochran, 288 S.W.3d

522, 531 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g). We overrule Appellant’s

fourth and sixth issues, and we do not consider Appellant’s arguments of estoppel

or justification as to issue three.

                                           17
                         Subject-Matter Jurisdiction to Enter
                               Declaratory Judgment

      Appellant’s first issue argues that the trial court lacked subject-matter

jurisdiction over Mark’s claim for declaratory relief because he failed to join the

necessary parties. According to Appellant, Mark asked for a declaratory judgment

on the amount of the residuary estate, but he failed to serve Stephen Cahill and Blain

Clague, who were parties with interests in the residuary estate. Appellant argues that

the declaratory judgment Mark sought affected Stephen and Blain’s interests, they

were necessary parties to the action, and failure to serve them deprived the trial court

of subject-matter jurisdiction to enter the declaratory judgment, citing to In re Estate

of Bean, 120 S.W.3d 914, 921-22 (Tex. App.—Texarkana 2003, pet. denied).

      The record does not reflect that Caroldene timely raised this point in the trial

court. Generally, the failure to join a party for just adjudication should be raised by

a verified plea in abatement. See Tex. R. Civ. P. 93(4); Jones v. LaFargue, 758

S.W.2d 320, 324 (Tex. App.—Houston [14th Dist.] 1988, writ denied)). The Texas

Supreme Court has stated that by failing to raise the issue of joinder of parties in the

trial court, a party waives the issue for appeal. See Brooks v. Northglen Ass’n, 141

S.W.3d 158, 163 (Tex. 2004).

      The Uniform Declaratory Judgments Act (“UDJA”) permits a person with

interests under a will to seek a declaration of his rights under the will. See Tex. Civ.

Prac. & Rem. Code Ann. §§ 37.004(a), 37.005(3). “When declaratory relief is
                                          18
sought, all persons who have or claim any interest that would be affected by the

declaration must be made parties. A declaration does not prejudice the rights of a

person not a party to the proceeding.” Id. § 37.006(a). A trial court has discretion to

determine joinder of parties, and the UDJA does not supersede that discretion. See

Bean, 120 S.W.3d at 920 (citing Tex. R. Civ. P. 39; MCZ, Inc. v. Smith, 707 S.W.2d

672, 675 (Tex. App.—Houston [1st Dist.] 1986, writ ref’d n.r.e.)). Although joinder

of all persons with an interest that would be affected by a declaratory judgment is

mandatory under the UDJA, noncompliance with this provision “does not uniformly

constitute a jurisdictional defect.” See id. (citing Clear Lake City Water Auth. v.

Clear Lake Utils. Co., 549 S.W.2d 385, 389 (Tex. 1977)).

      Appellant waived this alleged defect by failing to raise the issue in the trial

court. We also note that, by the time of trial, Caroldene had made distributions to

herself, to her son Alfred, and to her grandson Blain. Appellant also failed to explain

how nonjoinder of either Blain or Stephen prejudiced them. The alleged nonjoinder

is not a jurisdictional defect. See Brooks, 141 S.W.3d at 163 (explaining that any

nonjoined parties would be entitled to pursue their claims in separate lawsuits);

Barnett v. Havard, No. 09-12-00310-CV, 2014 Tex. App. LEXIS 6435, at *6 n.1

(Tex. App.—Beaumont June 12, 2014, no pet.) (mem. op.); Stark v. Benckenstein,

156 S.W.3d 112, 118 (Tex. App.—Beaumont 2004, pet. denied) (stating that a trial




                                          19
court’s declarations do not prejudice the rights of nonparties). We overrule

Appellant’s first issue.

                              Breach of Fiduciary Duty

      In her second issue, Appellant argues that the trial court erred in holding that

she breached her fiduciary duties, and she argues that this erroneous conclusion

probably caused the rendition of an improper judgment. According to Appellant, the

terms of the Will control, and the Will allowed Caroldene to take the actions that

were the basis for the trial court concluding she breached her fiduciary duties.

Appellant generally alleges that Article VII of the Will, titled “Fiduciary

Provisions[,]” gives the executor “broad authority with respect to estate property.”

Appellant argues that Article VII of the Will expressly allowed her to enter into any

transaction on behalf of the estate to exchange or sell estate property on the terms

and conditions she deemed proper, so that entering into a settlement agreement

giving up estate claims was not improper nor a breach of fiduciary duty. She also

argues that the Will allowed her to make “in her discretion, any distribution

permitted to any beneficiary directly,” including a partial distribution. Appellant also

argues that she had a reasonable basis for delaying distribution to Mark—they

disagreed as to the amount to which he was entitled, a final accounting was never

made, and expenses were adding up—and a good faith disagreement “does not




                                          20
equate to mismanaging and misapplication of estate funds.” According to Appellant,

the trial court’s Findings of Fact and Conclusions of Law lack evidentiary support.

      As a general rule, an executor of an estate owes a fiduciary duty to the

beneficiaries of the estate arising from the executor’s status as trustee of the estate’s

property. See Humane Soc’y of Austin & Travis Cty. v. Austin Nat’l Bank, 531

S.W.2d 574, 577 (Tex. 1975); Sklar v. Sklar, 598 S.W.3d 810, 820 (Tex. App.—

Houston [14th Dist.] 2020, no pet.) (citing Huie v. DeShazo, 922 S.W.2d 920, 923

(Tex. 1996); FCLT Loans, L.P. v. Estate of Bracher, 93 S.W.3d 469, 480 (Tex.

App.—Houston [14th Dist.] 2002, no pet.)). As a fiduciary, an executor has a duty

to protect the beneficiaries’ interest by fair dealing in scrupulous good faith with

fidelity and integrity. Humane Soc’y of Austin & Travis Cty., 531 S.W.2d at 580; In

re Roy, 249 S.W.3d 592, 596 (Tex. App.—Waco 2008, pet. denied) (citing Geeslin

v. McElhenney, 788 S.W.2d 683, 685 (Tex. App.—Austin 1990, no writ)). The

executor must take care of the estate property as a prudent person would take care

of the person’s own property. See Tex. Estates Code Ann. § 351.101. An executor

may not promote her own personal interests to the injury of the heirs or contrary to

the purposes of the administration of the estate. See In re Roy, 249 S.W.3d at 596-

97. The executor’s fiduciary duty also requires full and fair disclosure to the

beneficiaries of all material facts that might affect their interests. See id. at 597; see

also Punts v. Wilson, 137 S.W.3d 889, 891 (Tex. App.—Texarkana 2004, no pet.).

                                           21
A fiduciary owes a “‘high duty of good faith, fair dealing, honest performance, and

strict accountability.’” Punts, 137 S.W.3d at 892 (quoting Ludlow v. DeBerry, 959

S.W.2d 265, 279 (Tex. App.—Houston [14th Dist.] 1997, no writ)).

      A fiduciary “has an affirmative duty to make a full and accurate
      confession of all his fiduciary activities, transactions, profits, and
      mistakes.” [] Additionally, when a plaintiff alleges self-dealing by the
      fiduciary as part of a breach-of-fiduciary-duty claim, a presumption of
      unfairness automatically arises, which the fiduciary bears the burden to
      rebut.

Cluck v. Mecom, 401 S.W.3d 110, 114 (Tex. App.—Houston [14th Dist.] 2011, pet.

denied.) (citations omitted). A fiduciary also owes a duty to make payments only to

the persons entitled to receive them. See Holder-McDonald v. Chicago Title Ins. Co.,

188 S.W.3d 244, 248 (Tex. App.—Dallas 2006, pet. denied) (citing Bell v. Safeco

Title Ins. Co., 380 S.W.2d 157, 161 (Tex. App.—Dallas 1992, writ denied).

      As we have already noted, Appellant failed to preserve error for appeal on her

affirmative defenses of justification and estoppel by failing to request findings of

fact or conclusions of law on those issues. Based on the record before us, we

conclude that the trial court’s determination that Caroldene breached her fiduciary

duty as executor of the Estate was supported by the evidence. By her own testimony,

Caroldene could not recall the purpose of several withdrawals from the Estate bank

account. She agreed that she made distributions to herself, her son Alfred, and her

grandsons Blain and Stephen, but not to Mark. Weems’s accounting determined that

Caroldene used Estate funds for trip expenses, and Caroldene’s 2014 Annual
                                        22
Account reported $8,179.47 in disbursements for “Arlington Trip for Funeral.”

Caroldene also testified that she paid herself $50,000 for her personal expenses to

relocate to Washington state. Weems’s accounting also reflected that, after the

settlement agreement with Allen, $185,681 was missing from Estate assets as

compared with the 2013 Inventory. Caroldene agreed she bought a vehicle for

$30,000, she intended the purchase to be an investment that would “bring a lot of

money,” but that there was no valid title to the vehicle. She also agreed that the

vehicle was in storage at the time of trial, and she had not turned the property over

to Mark or the Intervenor after she was removed as Executrix. Mark testified that

about a week after he filed his motion to remove Caroldene as executrix in February

2016, Caroldene transferred money from the Estate account, and a bank statement

in evidence reflected that $646,733.36 was transferred from the Estate account to

other accounts in March 2016 and the account had an ending balance of $0.00.

      On this record, we agree with the trial court. The evidence reflects that

Caroldene did not deal fairly with the other beneficiaries under the Will, she did not

disclose all material facts to the other beneficiaries, she promoted her own interests,

and she did not act with fidelity and integrity. See Humane Soc’y of Austin & Travis

Cty., 531 S.W.2d at 580; In re Roy, 249 S.W.3d at 596-97. We conclude the evidence

was legally and factually sufficient to support the trial court’s conclusion that

Caroldene breached her fiduciary duties, and the judgment is not so contrary to the

                                          23
weight of the evidence as to be clearly wrong and unjust. See City of Keller, 168

S.W.3d at 827; Cain, 709 S.W.2d at 176. We overrule Appellant’s second issue.

                                  Attorney’s Fees

      In Appellant’s third issue, she argues that the trial court erred in awarding

attorney’s fees because she contends the declaratory judgment was duplicative and

the relief sought under the UDJA was no greater than the relief sought in a previous

Temporary Injunction Order or in the claim for breach of fiduciary duty.

      When a party has a claim for which fees are unavailable in addition to a claim

for declaratory relief, the declaratory relief claim must do more than merely

duplicate the issues being litigated by the claims for which fees are unavailable. See

Allstate Ins. Co. v. Irwin, 627 S.W.3d 263, 268 (Tex. 2021). “It is an abuse of

discretion to award attorney’s fees under the UDJA when the relief sought is no

greater than relief that otherwise exists by agreement or statute.” Strayhorn v.

Raytheon E-Systems, Inc., 101 S.W.3d 558, 572 (Tex. App.—Austin 2003, pet.

denied); see also Allstate Ins. Co., 627 S.W.3d at 270 (award of attorney’s fees under

UDJA is reviewable for abuse of discretion).

      According to Appellant, the attorney’s fees award should be reversed because

the declaratory judgment action was duplicative. She relies on Texas State Board of

Plumbing Examiners v. Associated Plumbing-Heating-Cooling Contractors of

Texas, Inc., 31 S.W.3d 750 (Tex. App.—Austin 2000, pet. dism’d by agr.). In that

                                         24
case, the petitioners challenged the validity of an administrative rule under the

Administrative Procedure Act (“APA”), which did not authorize an award of

attorney’s fees, and sought relief under the UDJA, and the Texas Constitution. See

id. at 751-53. The Austin Court of Appeals stated that “to award attorney’s fees

under the UDJA when the statute is relied upon solely as a vehicle to recover

attorney’s fees[]” was an abuse of discretion. See id. at 753. The Austin Court

determined that the trial court found it was “central” to construe certain rules for

continuing education for plumbers in determining the validity of the administrative

rule under the APA. See id. at 754. The Austin Court concluded that the scope of the

lawsuit “went beyond merely challenging an administrative rule[]” and there was no

abuse of discretion in awarding attorney’s fees. Id.

      In this case, the trial court determined that “[i]n order for Plaintiff to have

complete relief, he needed to seek declaratory relief[,]” and while the questions were

related, they were not duplicative. In other words, Mark’s claim for a declaration of

the minimum share distributable to him “went beyond” a determination of damages

to the Estate resulting from Caroldene’s breach of fiduciary duty. See id. Mark

argues that his prior lawsuit sought only to remove Caroldene as executrix; his claim

for breach of fiduciary duty was an award of 25% of the assets of the Estate; and the

relief sought in his claim for declaratory relief was a determination of the minimum

share distributable to him. Mark contends that the claim for declaratory relief

                                         25
“picked up where the breach of duty claim left off[]” and “required a complete

review of the Estate’s assets, liabilities and transactions.” The trial court reasonably

could have concluded based on the record that the declaratory judgment action was

necessary and was not duplicative. We cannot say the trial court abused its discretion

in concluding the claims were not duplicative and awarding attorney’s fees. See id.

We overrule Appellant’s third issue.

                       Whether Section 16.004 Is Jurisdictional

      In her fifth issue, Appellant argues that the trial court lacked subject-matter

jurisdiction to hear the Intervenor’s case and most of Mark’s case because section

16.004 of the Civil Practice and Remedies Code is jurisdictional. See Tex. Civ. Prac.

& Rem. Code Ann. § 16.004 (providing that the statute of limitations for a suit for

breach of fiduciary duty is four years.). The Texas Supreme Court has explained that

the statute of limitations is an affirmative defense, and it is not jurisdictional. See In

re United Servs. Auto. Ass’n, 307 S.W.3d 299, 308 (Tex. 2010) (citing Tex. R. Civ.

P. 94; Day v. McDonough, 547 U.S. 198, 205 (2006) (“A statute of limitations

defense…is not ‘jurisdictional[.]’”); see also Uddin v. Cunningham, No. 01-18-

00002-CV, 2019 Tex. App. LEXIS 7963, at **13-16 (Tex. App.—Houston [1st

Dist.] Aug. 29, 2019, pet. dism’d) (mem. op.) (concluding that the four-year statute

of limitations imposed by section 16.004 is an affirmative defense and is not

jurisdictional). We have stated that “[w]hen a statute does not require dismissal for

                                           26
failure to comply, this points to a finding that it is not jurisdictional.” See Hocevar

v. Molecular Health, Inc., 593 S.W.3d 764, 770-71 (Tex. App.—Beaumont 2019,

no pet.) (concluding that section 21.111 of the Labor Code was not jurisdictional

because it did not have a specific consequence for noncompliance). Appellant’s

position is not supported by the law, and we overrule her fifth issue.

      Having overruled all of Appellant’s issues, we affirm the trial court’s

judgment.

      AFFIRMED.


                                                     _________________________
                                                         LEANNE JOHNSON
                                                               Justice

Submitted on November 30, 2021
Opinion Delivered February 3, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                          27